United States Court of Appeals
                                                                                      Fifth Circuit
                                                                                    F I L E D
                                            In the                                   May 17, 2005
                      United States Court of Appeals                            Charles R. Fulbruge III
                                  for the Fifth Circuit                                 Clerk
                                       _______________

                                         m 04-20107
                                       _______________




                                 KATHERINE E. HAMMOND,

                                                           Plaintiff-Appellant,

                                           VERSUS

                                  JO ANNE B. BARNHART,
                  COMMISSIONER OF THE SOCIAL SECURITY ADMINISTRATION,

                                                           Defendant-Appellee.


                                 _________________________

                          Appeal from the United States District Court
                              for the Southern District of Texas
                                      m H-02-CV-4171
                            ______________________________




         On Petition for Rehearing                    In her petition for rehearing, Hammond
                                                   argues that Istre v. Apfel, 208 F.3d 517 (5th
Before DAVIS, SMITH, and DEMOSS,                   Cir. 2000), stands for the proposition that the
  Circuit Judges.                                  good cause requirement applies only to cases
                                                   brought under sentence (6) of § 405(g), in
PER CURIAM:                                        which new evidence is presented for the first
                                                   time in the district court. Although that
   IT IS ORDERED that the petition for re-         happens to be the procedural posture of this
hearing is DENIED. We do, however, elect to        case, we do not read the important holding of
comment on two points raised in the petition.      the opinion in that way. Instead, Istre holds
                                                   that there are no permissible bases for remand
other than under sentences (4) and (6) of §
405(g). The district court did not remand
here, so Istre is inapplicable. In other words,
Istre concerned the circumstances under which
a case may be remanded, not the circum-
stances under which it must be remanded.

   Also in her petition for rehearing,
Hammond argues that “new evidence
submitted to the Appeals Council justifies
reversal.”     Hammond indeed introduces
evidence that would have been material, had
the date of the hearing been later. We,
however, cannot deem evidence material
insofar as it details the alleged worsening of a
claimant’s condition after the date of the hear-
ing. This is not to say that we cannot consider
any evidence post-dating a hearing, but that
medical evidence must shed light on the
severity of a claimant’s medical condition
before the hearing.




                                                   2